Citation Nr: 1710290	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  05-10 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for IBS, to include as secondary major depressive disorder (MDD).

3.  Entitlement to an earlier effective date prior to July 3, 2001, for the award of service connection for MDD.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1958 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002, August 2004, and October 2011, rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for IBS to include as secondary to MDD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1993 rating decision, the RO denied entitlement to service connection for a stomach disability because there was no evidence of a connection between the Veteran's complaints of stomach pain in service and his stomach disability.
 
2.  The evidence added to the record since the July 1993 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for IBS as secondary to MDD.

3.  A June 28, 1993, correspondence constitutes an informal claim for service connection for an acquired psychiatric disability; prior to this date, there is no evidence of a claim, formal or informal.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The July 1993 rating decision that continued a prior denial of service connection for a stomach disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).
 
2.  New and material evidence has been received since the July 1993 denial sufficient to reopen the claim of entitlement to service connection for a stomach disorder, identified as IBS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2016).

3.  The criteria for an effective date from June 28, 1993, but no earlier, for the award of service connection for an acquired psychiatric disability, to include MDD, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - New and Material Evidence

Since the Board is granting the Veteran's appeal to reopen his claim for service connection for IBS there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Duties to Notify and Assist - Earlier Effective Date

The appeal for an earlier effective date for the award of service connection for MDD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
Merits-Reopen IBS Service Connection

The Veteran was denied service connection for IBS in a July 1993 rating decision because there was no evidence of a connection between the Veteran's treatment in service for stomach complaints and his then diagnosed stomach disability.   
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran's VA treatment records include an April 2010 and May 2010 note which indicate that the Veteran's acquired psychiatric disability may be causing his IBS.  This evidence is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for IBS, i.e. the cause of his IBS, as secondary to his service-connected MDD.  Specifically, due to the prior lack of evidence showing an etiology between the Veteran's stomach disability and service, this new evidence is material because it relates to an element that was previously not shown, an etiology.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for IBS, to include as secondary to MDD, is reopened.  38 U.S.C.A. § 5108.  

Earlier Effective Dates: Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400 (emphasis added).  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2) (emphasis added).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1 (p), 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155 (a).

Merits - Earlier Effective Date

The Veteran contends that he should be entitled to an effective date prior to July 3, 2001, for the award of service connection for MDD secondary to a service-connected low back disorder. Specifically, he seeks an effective date of October 29, 1992, the date his low back disability was awarded service connection.

Upon examination of the evidence, the Board finds that the earliest the Veteran indicated an intent to apply for a benefit related to his psychiatric condition was in a correspondence received by the Board on June 28, 1993.  In this correspondence, the Veteran wrote "[t]he pain and loss of mobility and independence now cause me to suffer mental and physical fatigue." The Board also notes that medical records reflecting treatment for a psychiatric condition, without some action from the Veteran, do not constitute a claim for benefits; they are not a communication or action received from the claimant indicating intent to apply for an identified benefit. There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability). Thus, the earliest date a valid informal or formal claim for service connection for a psychiatric condition was received was June 28, 1993. Accepting this as the earliest date that a claim for a psychiatric condition was received, the question now turns to the date when entitlement arose, and which date is later. 

As noted, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  In this case, the Veteran's low back disability, upon which his psychiatric claim depends, was service-connected effective October 29, 1992. Thus, assuming entitlement arose as of that date, the appropriate effective date is the date of claim, June 28, 1993, as that is the later of the two dates. 38 C.F.R. § 3.400(a), (b) (2016).  Accordingly, an effective date of June 28, 1993, but no earlier, is awarded for the Veteran's claim of entitlement to service connection for MDD as secondary to his service-connected low back disability.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for IBS to include as secondary to MDD, is reopened, and to this extent only, the appeal is granted.

Entitlement to an effective date from June 28, 1993, for the award of service connection for MDD is granted.


REMAND

Examination Warranted

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran is service-connected for MDD, and his treating physicians have made statements that his IBS may be related to his psychiatric condition. Given that these statements are conclusory and not supported by a rationale, the Board finds that they are insufficient to grant service connection outright; however, the statements warrant an examination to obtain an opinion as to whether his IBS is caused by his MDD. 

TDIU

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Pittsburgh, Pennsylvania VA Medical Center and all associated outpatient center and clinics to include Westmoreland County Outpatient Clinic.  In particular, the AOJ should retrieve VA treatment records from January 2001 to December 2006, and from May 2014 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination with an appropriate VA examiner regarding the etiology of his IBS.  The file should be made available to the examiner and the examiner should indicate in the report that review of the record has been undertaken. 

After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's stomach disability, to include IBS, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his MDD.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his IBS and any continuity of symptoms since that time.  

IN PARTICULAR, THE VA EXAMINER SHOULD COMMENT ON EVIDENCE OF ETIOLOGY FOUND IN THE VETERAN'S VA TREATMENT RECORDS:

(A).  An April 29, 2010 VA treatment note wherein a clinician wrote "[the Veteran] has had IBS for years, but it has worsened over the past month and again I think this is related to worsening of his anxiety and depression."  

(B).  A May 25, 2010 VA treatment note wherein a clinician wrote "[s]tress and anxiety are known to affect the intestine; it is likely that anxiety and stress worsen symptoms of IBS."  

(C).  An April 29, 2014 VA Gastroenterology consult wherein a clinician wrote, "[t]his 74 year old male has a plethora of chronic mild GI symptoms which might be attributed to GERD, IBS, altered GI function due to Diabetes, Anxiety."

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and/or his period of military service.


3.  The Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 
 
Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 
 
The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.
 
To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 
 
The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

4.  Ensure that the examination report(s) complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


